 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDEquitableLifeInsuranceCompanyandInsuranceWorkers International Union,AFL-CIO. Case 8-CA-3482.February 27, 1967SUPPLEMENTAL DECISIONBY CHAIRMANMCCULLOCHAND MEMBERS FANNINGAND BROWNThe John J.Corbett Press,Inc.andThe NewHaven Typographical Union No.47, a/wInternationalTypographicalUnion,AFL-CIO. Case 1-CA-5421.February 28, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOnOctober 30, 1964,theNationalLaborRelations Board issued a Decision and Order in theabove-entitledproceeding,'findingthattheRespondent had refused to bargain collectively withthe Charging Party as the duly certified bargainingrepresentative of employees in the unit foundappropriate by the Board,in violation of Section8(a)(5) and(1) of the National Labor Relations Act, asamended, and ordering it to cease and desisttherefrom and to take certain appropriate action.Thereafter,because of developments in courtlitigation involving the Board's unit determinationsin the insurance industry,the Board decided toreconsider its findings in this case.Therefore, onOctober 4,1966,the Board issued an order grantingleave to the parties to file briefs directed to the unitfinding.Briefswere thereafter duly filed by theRespondent and the General Counsel.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers inconnection with this case to a three-member panel.The Respondent argues that the Board,in findingthatcertainemployeesconstitutedaunitappropriateforthepurposesofcollectivebargaining,was controlled by the extent of theUnion'sorganization,andthattheunitdetermination was invalid under Section 9(c)(5) ofthe Act.For the reasons heretofore set forth in theBoard'sSupplementalDecisionandOrder inWestern & SouthernLifeInsurance Company,163NLRB 138, and inMetropolitanLifeInsuranceCompany(Woonsocket,R.I.),156 NLRB 1408, wefind no merit in this argument.2Accordingly, wereaffirm the unit finding in our Decision and Orderheretofore issued in this case.'149NI.RI3359.xThe unit found appropriate in the present case consists ofdebit agents employed at the Respondent'sdistrict office inSteubenville,Ohio, and the detached office in East Liverpool,Ohio, with certain specified exclusions.Inclusion of the detachedoffice derivesfrom the fact that a detached office is administeredas part of the district office and hence is appropriately includedwith its parent office even though the two offices may be somedistanceapart.SeeMetropolitanLifeInsuranceCompany(Woonsocket,R.I.), supra,footnote 22.On November 10, 1966, Trial Examiner LaurenceA. Knapp issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief. The GeneralCounsel also filed a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case,' and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andhereby orders that the Respondent, The John J.Corbett Press, Inc., New Haven, Connecticut, itsofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order.'Respondent's request for oral argument is hereby denied asthe record, including the exceptions and briefs, adequatelyreflects the issues and the positions of the parties.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELAURENCE A. KNAPP, Trial Examiner: This case washeard in New Haven, Connecticut, on July 26-27 and on163 NLRB No. 15163 NLRB No. 26 THE JOHN J. CORBETT PRESS, INC.155August 16, 1966, pursuant to pretrial proceedings incompliance with the underlying statute, the NationalLabor Relations Act, as amended (herein called the"Act").' In relation to motions to dismiss advanced byRespondent at the hearing some oral argument was heard;those of Respondent's motions upon which decision wasreserved are hereby denied. Following the hearing briefswere submitted by counsel for the General Counsel and forthe Respondent, which I have considered. Upon the entirerecord in the case,2 including my observation of thedemeanor of the witnesses, I make the findings of fact andthe conclusions of law which follow herein:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT; THE LABORORGANIZATION INVOLVEDRespondent is engaged in the commercial printingbusiness in New Haven, Connecticut. As will be seen, inthe General Counsel's view, Respondent has been in thepast and still is a member of a multiemployer bargainingunit composed of various commercial printing concerns inNew Haven. Hence, for jurisdictional purposes, it isappropriate to combine Respondent's purchases or saleswiththatof the other members of the allegedmultiemployer group. Accordingly, counsel stipulated atthe hearing that the direct out-of-State shipments of theproducts of Respondent and of the other members of thealleged employer unit exceed $50,000 in value per year.Accordingly, Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and it willeffectuate the policies of the Act for the Board to takejurisdiction in this case.The Union, fully named in the caption, is a labororganization within the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESa.The Determinative and Uncontradicted FactsThe General Counsel and Respondent called onewitness each,3 and there is no conflict in their testimony orelsewhere in thematerialevidence. The salient facts soestablished are few and simple.For a period of about 15 years, certain commercialprintingestablishments in New Haven have, under thename "New Haven Employing Printers," bargainedcollectivelyand entered into series of consecutiveagreements with the Union, determining thereby thewages, hours, and other employment terms of allcomposing room employees of the employing firms. Theactual companies so associated together under this namehave increased over the years. There were four in thebeginning.With later accretions, the "membership" hadreached eight at the times (1965-66) pertinent to this case.Such dealings with the Union on employment mattersappear to have constituted the sole purpose and functionof "New Haven Employing Printers" (herein denominated"Employing Printers" for convenience sake).There is no evidence that the Employing Printers is anentity or association in any way formally organized, that is,that it has any charter, bylaws, or other formalorganizationalstructure or procedures.4 Over the yearsEmployingPrintershavecontinuouslyhadarepresentative for purposes of dealings with the Union.The occupant of this post has varied from time to time; forthe last 6-8 years, during which some three or fouragreements have been concluded, this representative,designated or selectedin somefashion not disclosed in therecord, has been a Mr. Wayne Elwell, an official of anorganizationdescribed in the record as "The PrintingIndustryofConnecticut"withofficesinMilford,Connecticut. This representative of Employing Printers,referred to as "chairman" of their negotiating committee,has been a principal spokesman in contract negotiations,and has performed other functions of an administrativecharacter on behalf of Employing Printers.5 In the 1965-66negotiations further described below, officials of theemploying companies, including Respondent, likewiseparticipated, in varying degrees from time to time, withMr. Elwell in the bargaining sessions, and I infer that thispractice prevailed in the negotiations leading to prioragreements. During the last 14 years, there has never beenan instance, after completion of the negotiations, of thefailure or refusal of any company to sign the contractdocument embodying the results of thenegotiations.Once negotiated, each contract is embracedin a singledocument, with designation of the parties and mode ofsignaturenow to be described. The last contractIFollowing an initial and an amended charge, filed on April 12and May 25, respectively, by the Union named in the caption(herein usually called"the Union"),the complaint issued underdate of May 31, 1966, and Respondent filed its answer on June 8,1966.2The reporter's transcript of the proceedings at the hearingcontainsan overabundance of errors,principallybut notexclusively in the form of garbled versions of statements made bytheTrialExaminer and counsel,garbleswhich in variousinstancesare'soegregiousand extensive as to renderindecipherable what was actually said and thus are incapable ofcorrection.Occurring,however, in the statements of counsel orthe Trial Examiner,or in colloquies between them,these garblesare not in themselves prejudicial.Those portions of the transcriptinvolving the actual questioning of witnesses do containconsiderable errors, but these are of the simpler grammatical typesusceptible of identification and correction.In this connection, Igrant the unopposed"Motion to Correct the Record" of counselfor the General Counsel, mailed August 29, 1966, the unopposed"Motion to Correct the Record"of counsel for the Respondent,dated September 26, 1966;and on my own motion make furthercorrections in the transcript of hearing,it being understood that,in the case of any conflict, corrections I make shall takeprecedence over those contained in the motions of the partiesThese aggregate correctionssufficetorender the actualtestimony reported in the transcript adequately clear. For thisreason, and because the basic facts are few and uncontradicted,the transcript,as corrected,may safely remain part of the record.SBoth witnesses were unionofficialsNo officialof Respondenttestified.4From thisviewpoint,therefore, "Employing Printers" is nomore than a name It is, nevertheless,a name having group orcollective connotations,and in relation to the "multiemployerunit"issues presented in this case that fact is entitled toappropriate weight.'On the administrative side, the record shows that it was onElwell that the Union served notices of termination of prioragreements(see, for example,G.C. Exh.3), and that in 1965Elwell selected the two representatives of Employing Printers(himselfand an official of Respondent)who,with tworepresentatives of the Union, were to compose the Joint StandingCommittee provided for under the contract to deal with disputesconcerning contract interpretation.(See G.C. Exh.2, p. 4, andG C. Exh. 5, p 5 ) 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiated before the events involved in this case (G. C.Exh. 2) covers the period March 1, 1963, to February 28,1965, and is entitled "CONTRACT by and between THE,NEW HAVEN EMPLOYING PRINTERS and THE NEW HAVENTYPOGRAPHICAL UNION, No. 47." Its preamble reads asfollows:THIS AGREEMENT, made and entered into this 3rd dayof July, 1963, by and between the NEW HAVENEMPLOYINGPRINTERS(hereinaftersometimesreferredtoasthe"Employers"), through itsauthorized representatives and THE NEW HAVENTYPOGRAPHICAL UNION, No. 47 ......At the end of this contract appears the language:It is agreed that the only parties to this agreement areNew Haven Employing Printers of New Haven andNew Haven Typographical Union, No. 47.Below this provision for signing purposes appears thelanguage:FOR THE NEW HAVEN EMPLOYING PRINTERS:followed by the name of each company with the signatureof an official thereof." Identical language appears at thebeginning and end of the agreement concluded in 1966(General Counsel's Exhibit 5).On December 23, 1964, the Union served notice of thetermination of the 1963-65 agreement upon Mr. Elwell (G.C. Exh. 3) and of its desire to negotiate a new agreementwith the Employing Printers. Such negotiations began onFebruary 22, 1965, and between then and the end ofNovember 1965, some 16 bargaining sessions were had.Representing the employers in these negotiations wereMr. Elwell and officials of the companies, the lattervarying in number and identity from time to time but atone session,at least, officials of all the companiesparticipated.By thetime of a meetingheld in lateNovember, agreement had been reached on the bulk ofmatters involved;matters not resolved included theUnion's proposal for a pension plan, some matter oflanguage relative to the provisions for the Joint StandingCommittee, and perhaps one or another matter notidentified.At the suggestion of the employers'representatives, the Union put the matters so far agreed toby the parties to a vote of the union membership, whichwas negative. There then took place a further bargainingsession on January 14, 1965, at which the employersagreed to the Union's pension proposal. With this matterresolved, the union membership then voted approval of the6The provisions of the 1963-65 agreement relative to the JointStanding Committee refer to the representatives of "each party"to the agreement,and to the necessity that the Committee meetwhen any question shall have been referred to itby the "executiveofficers"of "either party"to the agreement.Similar referencesare contained in the comparable provisions of the currentagreement.'Prior to this time, as later described,Respondent hadtransmitted to Mr. Elwell and the Union a letter purporting towithdraw from the Employing Printers and terminating itsauthorityto negotiatefurther forRespondent Because of thisletter,Mr Elwell, who obtained the signatures of the employingcompanies,informed the Union that he did not intend to presentthe agreement to Respondent and that theUnion, which had theresponsibility for printing the "binder,"should omit Respondent'sname from the list of signers,which was done" It appears that prior to about December 1, Respondentemployed three composing room employees, all of whom weremembers of the Union,but that about this time Respondentdischarged the three employees and thereafter employed no union"agreement." Considerabletimethen elapsed while theagreement was being printed up in three-column form. ByApril 12, 1966, this form of agreement, referred to as a"binder" in the record, had been prepared and signed bythe officials of the Union and by all members of EmployingPrinters except Respondent, whosenamewas omitted.'There then elapsed a further delay caused by the timeconsumed in printing the agreement in the usual finalbookletform (G. C. Exh. 5). By June this wasaccomplished and the agreement, in this final form, wasthereupon executed by the Union and the seven employingcompanies. The Union then forwarded the contract to itsparent International Typographical Union at Denver,Colorado, for the requisite approval of the International,an approval accorded while this case was at hearing.In the course of these events, that is, on December 8,1965, Respondent sent to Mr. Elwell (with a copy to theUnion) a letter reading as follows:Dear Mr. Elwell:The Members of International Typographical UnionLocal 47, have left the positions they held in mycomposing room. There are no longer any I. T. U.members employed at Corbett Press.8I, therefore, am withdrawing from the New HavenUnion Employing Printers Multiple Bargaining Unit,which negotiates with I. T. U. Local 47, effectiveimmediately.Iwithdraw my designation of authority from thisgroup to represent me in future negotiations withInternationalTypographical Union, Local 47.Very truly yours,The John J. Corbett Press(sgd) Robert E. FrankesRobert E. FrankesVice PresidentAbout mid-December, Ford, the union president, metwith Robert Frankes, Respondent's vice president, atRespondent's offices, and during the meeting askedFrankes whether Respondent wouldsign"the contract theUnion was going to vote on." Frankes hesitated for someappreciable time and then said he would telephone Fordlater,which he did not do.9 Ford met again with RobertmembersThese events, sketchily referredto in the record, arenot pertinent to the issues herein.9Fordwas accompanied to this meeting,and another also inDecember,by one James Carey who, while amember ofthe Unionand of itsexecutiveboard,was also anofficial of the (presumablylocal) AlliedPrintingTrades Council,an organizationof variousprinting trades unionswhose labelRespondenthad theretoforebeen usingbut which the Council had voted to withdraw fromRespondent At both ofthese meetings,Carey, actingas I find asan official of the Council,made demand uponRespondent for thereturn ofthe labelTestifyingas Respondent'switness, Careystated that he advancedas reasons for returnof the labelRespondent's dischargeof certainunion members,its violation ofthe "license" (presumablyto use thelabel), and its commission ofunfair laborpractices,and deniedthat the returnwas requestedbecause of Respondent's earlier withdrawal from theEmployingPrinters.On the basisof this andother evidence I find that therewas not made at either of these meetings any statementby whichtheUnionconsented toRespondent'searlierattemptedwithdrawalfrom the bargaininggroup. Nordid any representativeof the Unionmake any such statement at any other time. THE JOHN J. CORBETT PRESS, INC.Frankes at Respondent's offices on April 12, 1966, atwhich time he asked Frankes if Respondent would sign thecontract the Union had voted on. Frankes pondered for aminute or so and then stated that he would not sign it andtoldFord to contact Mr. Sullivan, Respondent's laborrelations representative, for any further information. 10 Atthismeeting,Ford in fact had in his pocket the "binder"agreement already signed by the Union and the sevenother companies but did not exhibit or present it toFrankes or specifically request or demand that Frankessign it. Thereafter on that same day, the Union, by Mr.Ford, filed its formal charge with the Board's RegionalDirector alleging Respondent's violations of the Act byvirtue of its withdrawal from the Employing Printers andits refusal and failure to sign the contract negotiated withthat group.Ultimate Findings and ConclusionsThe basic and determinative facts are few anduncontradicted.Over a period of many years thecommercial printers involved have acted and spoken asone for purposes of bargaining with the Union, adopting forthispurpose, and for contract disputes purposes, thegroup named "Employing Printers." Their determinationand agreement to act and speak as one for these purposeshas been signified by their adoption and utilization of thegroup name, Employing Printers; by their actual ifinformal grant of authority to the group spokesmen (Mr.Elwell and his predecessors and such officials of memberfirms as attended the negotiation sessions) to make duringthese sessions commitments binding upon the memberfirms; by the embodiment of the terms agreed upon in asingledocument;by the uniform acceptance andexecution of that document by the employing firms, oncethe actual negotiations were concluded; by the use ofcontract language referring to the "Employing Printers"group as a "party"; and by the creation and utilization ofthe "Joint Standing Committee." To these indicia of groupor unitary action, long and consistently manifested by theconduct of Respondent and the other employers involved,is to be added Respondent's own characterization, in itswithdrawal letter, of the Employing Printers as a "MultipleBargainingUnit," and its reference in that letter to thepreexisting "authority" of the Employing Printers "group"to "represent" Respondentin negotiationswith the Union.That letter confirms Respondent's recognition of what theother facts themselves demonstrate; namely, a clearunderstandindgprevailingamong the members ofi"Mr. Sullivan,one of Respondent's representatives at thehearing, had participated in various of the negotiation sessionsheld prior to December 1965 relative to the 1966 contract" See, for example,Wards Cove Packing Company, Inc.,160NLRB 232; Shamrock Systems,Inc.,155 NLRB 1120,The KrogerCo., 148 NLRB 569, 573, enfd.subnomRetail ClerksUnion,No.1550, et al,330 F.2d 210 (C A.D.C., 1964);Sheridan Creations,Inc,148 NLRB 1503, 1503-05, enfd. 357 F.2d 245, 247 (C A 2,1966),Fairbanks Dairy,Divisionof Cooperdale Dairy Company,Inc., 146 NLRB 893, 896-897;Town & Country Dairy,136 NLRB517, 520-523;Neville Foundry Company,122 NLRB 1187, 1188,AmericanPublishing Corporation,121NLRB 115, 118-122;Johnson Optical Company,85 NLRB 895, 897.In contendingagainst the existenceof a multiemployerunit, the Respondentpoints tothe lack of proofthat EmployingPrinters, or Mr. Elwellas its representative,had been given express authority by theindividualfirms to bindthem in contract negotiations,but the157"Employing Printers" that each was to be bound by theresults of group negotiations. The facts thus establish theexistenceand appropriateness of a multiemployerbargainingunit for a lengthy period, and one extending formany months following the initiation of negotiations for the1966 contract. 11Assuming the existence of a valid multiemployer unitembracingRespondent during the progress of thenegotiations for the 1966 contract, Respondent contends nitsbrief against findings of violation on certain furtherprincipal grounds, namely:1.Respondent was free to withdraw from the employerunit at the time it sought to do so by its letter;2.The Union consented to the attempted withdrawal;and3.The violation specifically alleged in the complaint,namely, Respondent's refusal on or about April 12, 1966,to "sign the collective bargaining agreement negotiated"by the employer group, was not established by the GeneralCounsel's proof.In relation to the first of these contentions, Respondentcontends in its brief that its attempted withdrawal midwayin the negotiations was timely and proper (1) because noagreement had yet been reached, and (2) on the furthertheory that at this point in time the negotiations were at animpasse.But, in the first place, Respondent would appearto lack standing to advance either contention because itdid not, in fact, rely on either ground as a basis for itsattempted withdrawal.N.L.R.B. v. Tulsa Sheet MetalWorks, Inc.,367 F.2d 55 (C.A. 10). Moreover, if thesearguments are available to Respondent they are lacking inmerit in the light of abundant and uniform decisions of theBoard and the courts declaring and applying the rule thatonce contract negotiations have commenced on amultiemployer unit basis a member employer may notordinarily withdraw from the unit save with the consent ofthe other party-the labororganizationinvolved.12Ofcourse,any such general rule against unilateralwithdrawal must allow for appropriate exceptions basedon "unusualcircumstances" (theRetail Associatescase,supra,395) but the justifications for withdrawal nowadvanced by Respondent are unworthy of inclusion in anysuch excepted category. Obviously, the fact that noagreement had yet been reached when Respondent soughttowithdrawisimmaterial, sincethe ruleagainstwithdrawal has in view the preservation of the employerunit throughout the negotiations. And no claim of impassewas put in issue or litigated, but if the contrary could besaid to have been the case, the evidence clearly shows thatabsence of such express grant of authorityis not an obstacle to theexistence of a multiemployerunitSee theKrogerdecision andcases there cited at p. 573 Nor is any such obstacle presentedbecauseEmploying Punters is not a formallyorganizedassociation,a matter advertedto byRespondent at the hearingSee theWards CovePacking,ShamrockSystems,AmericanPublishing Corporation,andJohnson Optical Co.decisions,supra.Respondent's reference in its brief to certain language inthe opinion of the court of appeals in theRetail Clerkscase, citedabove, does not aid its position since in that case the courtapproved the Board's conclusion that a multiemployer unitexisted even though one employer lawfully insisted on individualbargaining concerning one particular matter-a pension plan.11See, e. g.,N.L.R.B. v. Tulsa Sheet Metal Works, supra,Sheridan Creations, supra, Shamrock Systems, supra, The KrogerCo , supra, Spun-Jee Corp. & The James Textile Corp.,152 NLRB943, 945. And see, generally,Retail Associates, Inc.,120 NLRB388,393-395 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDno true impasseever developed, over the Union's pensionproposal or otherwise. 13With respect to the claim of union consent to itswithdrawal, Respondent points to the lack of evidence thatthe Union, following its receipt of a copy of Respondent'swithdrawal letter, lodgedwithRespondent or theEmploying Printers any express protest, and to the factthat the Union carried on the group negotiations tocompletion without insisting on Respondent's continuedparticipationinorrepresentationby the group.Respondent likewise points to the fact that, at Mr. Elwell'sdirection, the Union omitted Respondent's name from thesignature spaces on the "binder" agreement, whileacknowledging that the final booklet agreement does bearRespondent's name.But Respondent points to only some of the pertinentfacts.Other relevant circumstances are that, after thewithdrawal letter and while the negotiations were still inprogress, theUnion sought to ascertain what wasRespondent's disposition relativeto signingthe expectedcontract, and did so again promptly after the contractterms had been agreed upon and the binder agreementexecuted, and it wasa groupcontract the Union wasreferringtoon both occasions.Hence, by theseapproaches, the Union plainly manifested the desire thatRespondent resume its place in the group despite itswithdrawal letter. It should be borneinmind also that inresponse to the first union inquiry, Respondent demurredat the time but agreed to inform the Union later as to itsposition. In the circumstances, it was not incumbent upontheUnion to keep renewingits inquiriesduring theremainder of the negotiations, and it could properly refrainfrom approaching Respondentagainuntilafter thenegotiationswere completed. This it did, and beinginformed, and for the first time, of Respondent's refusal tosign, it promptly filed its charge asserting Respondent'sunlawful withdrawal from theunitand unlawful refusal tosign theunitcontract.Nothing even remotely indicative of union "consent" toRespondent's withdrawal, or consent to its refusal to signthe group contract, can be spelled out on these facts."Consent," in legal contemplation, arises only fromexpress statement or asan implicationfrom conduct.17As to the pension plan, in effect what happened was thatafter the employers' proposal of an agreement lacking this planwas rejected by the union membership, the parties continuedtheir negotiations and rather promptly achieved a complete andfinal agreement. Thus, no impasse ever existed19Mere passivity in the face of a violation of one's rights cannotordinarily be construed, in law, as "consent" to or (its nearestequivalent) as a "waiver" of the unlawful invasion. For thisreason, the Union's mere failure to lodge an affirmative protestwithRespondent or the Employing Printers concerning thewithdrawal, stressed by Respondent, would be insufficient tomanifest its "consent," even if that were all that had happened. (Itcan, therefore, be misleading to use the term "acquiescence" inthis context as the equivalent of "consent," as Respondent doesin itsbrief, since in ordinary usage "acquiescence" means to restwithout opposition, to remain silent without protest, passively tosubmit) But this was not the sum total of the Union's conduct andsince the entirety of that conduct manifested the Union's desire, ifnot insistence, that Respondent be held bound despite itsattempted withdrawal and refusal to sign, it is equally of nomaterial significance that the Union earned on the negotiations tocompletion without expressly insisting that Respondent return tothe multiemployer fold. Indeed, so long as the Union did not, byword or clearly indicative affirmative conduct, otherwise manifestits consent to Respondent's withdrawal, it was entitled to regardRespondent as obligated in law by any agreement reached andWhere implied from conduct, that conduct must normallyinvolve a course of positive action clearly antithetical to aclaimed position.14 Typical of such antithetical conduct isunion resort to individual bargaining with an employerfollowing his asserted withdrawal from multiemployer-unitbargaining,and this is the, or a, key fact indicative ofconsent to withdrawal which the Board emphasized in thecases cited by Respondent.C & M Construction Company,147 NLRB 843;Rose Printing Company, Inc.,146 NLRB638, 648;Atlas Sheet Metal Works, Inc.,148 NLRB 27,27-29. This case, however, is devoid of any union attemptsat individual bargaining, and of other affirmative conductclearlyindicativeof its consent to Respondent'swithdrawal. 15Turning to Respondent's next contention, the violationcharged in the complaint (paragraph 13) consists ofRespondent's alleged refusal on or about April 12 "to signthe ... agreement negotiated ...on itsbehalf" by theEmploying Printers.16 Respondent contends that theGeneral Counsel failed to prove this charge because (1) onRespondent's version of the evidence concerning theApril 12 conversation between Ford, for the Union, andRobert Frankes, for Respondent, Frankes did not expressany refusal in response to Ford's inquiry as to whetherRespondent would sign the agreement "the Union hadvoted on"; (2) Ford did not at thattimeproduce the binderagreement or specifically request that Respondent signthat document; and (3) there was not then in existence any"contract"since, inRespondent's view, the contractconsists of the final booklet agreement as signed by theUnion and the employer group and as approved, asrequired, by theInternationalUnion, all much later.These various contentions wholly ignore Respondent'swithdrawal letter, which counsel for the General Counselput in evidence as part of his proof and which he laterdenominated as one basis of the violation claimed by theGeneral Counsel even though not so specifically alleged inthe complaint.Counsel for Respondent entered noobjection to this statement. That he had attachedsimilarsignificance to the letter is evident from one of his ownstatements made earlier in the hearing and from his cross-examination of Ford on the question whether the Unionhad made any protest against Respondent's withdrawalhence could safely continue the negotiations without fear that itwould thereby be deemed to have consented to Respondent'swithdrawal11 It is true that Respondent's name was omitted from the"binder" agreement, which the Union took responsibility, asbetween the parties,for having printed.But this omission was nottheresultoftheUnion'sunilateraland spontaneousdetermination but was made at the direction of Mr. Elwell, and,moreover,was further influenced by the purpose to have somesigned agreement in effect immediately,in advance of printingthe final contract,in order to set the pension plan promptly intoeffectas to all employers then prepared to make thecorresponding payments.Even so, this omission could, ifstanding alone and not otherwise explained,be consideredaffirmativeconductpointingtowardconsentBut thiscircumstance is outweighedby the Union's subsequent approachtoRespondent regarding signature of the binder(itselfa groupcontract) on April 12, byits immediatefiling of the chargefollowing Respondent's refusal to sign,and by its inclusion ofRespondent's name in the signature clauses of the final contract.And, as seen,the omission had at least one special reason whollycompatible with the Union's purpose, otherwise manifested, notto release Respondent from its bond.IBThe complaintuses the term"Association" to refer to theEmploying Punters. THE JOHN J. CORBETT PRESS, INC.159afterreceivingtheletter.Inthecircumstances,Respondent's attempted withdrawal was litigated as anissue in the case.Quite obviously,the letter, inannouncing Respondent'swithdrawal from EmployingPrinters and in revoking that group's authority further tonegotiateonRespondent'sbehalf,representedananticipatory and continuing refusal on Respondent's partto accept or to sign any agreement arrived at in the furthergroup negotiations.17 In this light,Respondent's refusal onApril 12 to sign the agreement the Union had voted on (as,contrary to Respondent's contention,Ihave found tookplace)was of the same broad and all-inclusive character,and it would have been an exercise in futility for Ford toproduce the signed binder agreement and specificallyrequest or demand that Respondent sign it on thatoccasion. 111Moreover,becauseofthenecessaryeffectofRespondent'swithdrawal, as above-described,there wasno obligation upon the Union(or Employing Printers, forthat matter)affirmatively to seek Respondent's signatureto either of the eventual agreements.Rather, it wasincumbent on Respondent,since its withdrawal wasunjustified and ineffective,to take steps to sign anyagreement reached.Cf.Fairbanks Dairy, Division ofCooperdale Dairy, supraat 896, 898.Nor is there any merit in Respondent'scontentionrelative to the nonexistence of any "contract"on April 12,for the reasons stated in the following note. 19Finally,Respondent contends that it should not berequired to execute the contract on the ground that itcontainsan illegal clause.The clause in question(paragraph 1, sectionXVIII of G. C.Exh. 5)provides:It is agreed that all foremen of Composing Roomsshall be members of the Union in good standing.Respondent contends that this provision amounts to anillegal"closed shop" contract.This obviously is not sosince the clause is limited to foremen and foremen, assupervisors,are not"employees"within the meaning ofSection 8(a)(3) of the Act. But with the validity of thisclausedrawn into question in relation to whetherRespondent may be required to sign the contract, I willdeal with its legality under other provisions of the Act inthe light of other related provisions of the contract andpertinent decisions.In addition to the above clause,the contract provides inparagraph 2, sectionXVIII,thatcomposing roomemployees"shall be employed,receive orders from, laidoff and discharged"exclusively by the foreman, and inparagraph 4, section 1, as follows:The operation, authority, and control of eachcomposing room shall be vested exclusively in theoffice through its representative, the foreman, whoshall be a member of the Union.20In the light of the decisions inN.L.R.B. v. NewsSyndicate Company, Inc.,365 U.S. 695, andPortlandStereotypers' and Electrotypers' Union No. 48 (JournalPublishing Co.),137 NLRB 782, it appears, as the GeneralCounsel contends, that the foremen's clause is valid undertheAct and thus no obstacle to an order requiringRespondent to sign the final contract.21On the basis of the foregoing, I find that amultiemployerunitconsisting of the nonsupervisorycomposing room employees of the companies, includingRespondent, which engaged in the negotiations leading tothe 1966 contract with the Union was and is appropriatefor collective-bargaining purposes. I further find that theUnion, whose majority status in such a unit is conceded,was at all material times and still is the exclusive statutorybargainingrepresentativeoftheunitemployees.Accordingly, I find and conclude that Respondent, by itswithdrawal letter of December 8 and by its failure orrefusal thereafter to sign the binder agreement or anyagreement negotiated between the Union and EmployingPrinters, has refused to bargain collectively in violation ofSection 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act; the Union is alabor organization within the meaning of Section 2(5) of theAct.2.The aforesaidunitof employees is a unit appropriatefor collective-bargaining purposes within the meaning ofSection 9 of the Act.3.At all materialtimesthe Union has been and is theexclusive bargaining representative of the employees,including those of Respondent, in the said appropriateunit.4.By its withdrawal letter of December 8 and by itsfailure or refusal thereafter to sign the binderagreementor any agreement negotiated between the Union andEmploying Printers, Respondent has engaged in unfairlabor practices within themeaningof Section 8(a)(5) and(1) of the Act, and the said unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.11CfSheridan Creations,andShamrock Systems, supra18The evidence does not specifically establishRespondent'sknowledgeon April 12 thatan agreementhad been reached andbeen embodiedin an agreement,but I infer such knowledge fromthe fact thatFrankes,in refusingto sign theagreement "theUnion had voted on," did so without any inquiry or expression ofdoubt relative to thethen existence of an agreementavailable forsignature.isThis defensivecontentioniswholly unpersuasive for anumber ofreasons.To begin with,the argument is immaterialsinceaspreviously described, the effectofRespondent'swithdrawal was put in issue and litigated asa form of violationeven thoughnot specifically alleged in the complaintMoreover,even if theissues wereconfined to those allegedin the complaint,Respondent's contention assumes that no actionon its part, otherthan a refusalto signthe final booklet form of agreement (after allother parties,including the InternationalUnion,had signed it),could sustain the complaint's allegations But the complaint doesnot refer to any specific contract document but rather to "thecollective-bargaining agreement negotiated and agreed to" byEmploying Printers on Respondent's behalf, and these allegationsare entitled to be fairly interpreted So interpreted,they aresufficient to comprehend the binder agreement,then in existenceto Respondent's knowledge,and, regardless of their use of theword "sign," should be deemed sufficient to comprehend anyrefusal of Respondent to accept or agree to the terms arrived at inthe collective-bargaining negotiations.Otherwise,form would beelevated over substance in the extreme,contrary to the commandthat"pleadings shall be so construed as to do substantialjustice."Rule 8(f), Federal Rules of Civil Procedure.10 1 infer that the term"office" in this provision refers to theemployer2iAs indicated in the foregoing text, the question of the validityof the foremen's clause does not relate to the issue of violationsince Respondent did not rest its withdrawal or its refusal to signon any such ground The matter thus pertains only to theappropriate scope of an order SeeN.L.R.B. v. Tulsa Sheet MetalWorks, supra. 160.DECISIONSOF NATIONALTHE REMEDYThe order I recommend the Board issue, as set forthbelow, requires Respondent to cease and desist fromfurther such violations. However, I do not consider thatthose engaged in are of such a character as to warrant abroad injunctive provision under Section 8(a)(1) of the Act.As affirmative action to remedy Respondent's unfairlabor practices on lines necessary to effectuate the Act'spolicies, the order I recommend requires Respondentforthwith to sign the agreement entered into between theUnion and Employing Printers, dated June 16, 1966, togive retroactive effect to the terms and conditions of thatagreement, and to make whole its employees for any lossof wages or other employment benefits they may havesuffered as a result of Respondent's failure or refusal tosign that agreement. SeeShamrock Systems, supra.Backpay, if any, shall be computed, and shall bearinterest, in accordance with the formulas set forth,respectively, inF.W. Woolworth Company,90 NLRB 289,and IsisPlumbing & HeatingCo., 138 NLRB 716.Upon the foregoing findings and conclusions and uponthe entire record in the case, I recommend that the Boardissue, pursuant to Section 10(c) of the Act, the following:LABOR RELATIONS BOARDRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof, andmaintained by it for 60 consecutive days thereafter, inconspicuous places where notices to employees arecustomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 1, in writing,within 20 days from the date of the receipt of this Decision,what steps have been taken to comply therewith.23zz In the event that this Recommended Order is adopted by theBoard,the words "a Decision and Order"shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice.In the further event that the Board'sOrder is enforced bya decree of a United States Court of Appeals, the words"a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "23 In the eventthat thisRecommended Order is adopted by theBoard, this provision shall be modified to read. "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIX ANOTICE TO ALL EMPLOYEESORDERRespondent, The John J. Corbett Press, Inc., NewHaven, Connecticut, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Failing or refusing to sign the contract datedJune 16, 1966, between New Haven Employing Printersand the New Haven Typographical Union, No. 47.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of theright to self-organization, to join or assist the said Union orany other labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage inother concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any or all such activities, except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization, asauthorized in Section 8(a)(3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Forthwith sign the said contract described inparagraph 1(a) of this Order.(b)Upon execution of the foregoing contract, giveretroactive effect to the terms and conditions thereof,including but not limited to the provisions relating towages and other employment benefits, and, in the mannerset forth in the section of this Decision entitled "TheRemedy," make whole its employees for any losses theymay have suffered by reason of Respondent's failure orrefusal to sign the said contract.(c)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to determine the amount due asbackpay and other benefits for employees.(d)Post at its place of business in New Haven,Connecticut, copies of the attached notice marked"Appendix A."22 Copies of said notice to be furnished bythe Regional Director for Region 1, after being signed byPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL forthwith sign the contract, datedJune 16, 1966, between New Haven EmployingPrinters and The New Haven Typographical Union,No. 47.WE WILL give retroactive effect to the terms andconditions of said contract, including but not limitedtotheprovisions relating towages and otheremployment benefits, and WE WILL make whole ouremployees for any losses they may have suffered byreason of our refusal to sign the said contract.WE WILL NOT continue to refuse to sign the saidcontract or in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the right to self-organization, to form labororganizations, to join or assist the above-named or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollectivebargainingorothermutualaidorprotection, or to refrain from any or all such activities.THE JOHN J. CORBETTPRESS(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, TwentiethFloor, John F. Kennedy Federal Building, Cambridge andNew Sudbury Streets, Boston, Massachusetts 02203,Telephone 223-3353.